Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 21 -35 are presented for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 30 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 30 recites the limitation " … but on an asset within a same enterprise as the first and second enterprise".  There is insufficient antecedent basis for “the first and second enterprise” in the claim.


Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 11,360,751. Although the claims at issue are not identical, they are not patentably distinct from each other because the referenced patent and the instant application are claiming common subject matter. For illustration purpose, Claim 21 rejection is provided as follow:
Current Applicant
U.S. Patent No. 11,360,751
21. A computer-implemented method for analyzing software dependencies, comprising: on a first asset, executing a first technology agent configured to: 
analyze a first type of software stored in memory of the first asset, the analysis comprising: identifying nodes within a particular portion of software of the first type, 

for each node, assigning an ID, 



recording a hierarchy of the nodes within the software using the node IDs, performing a static analysis of the particular portion of software of the first type to identify any dependencies between that particular portion of software and other portions of software, 

and communicating the hierarchy and the dependencies to a synthesis agent; on the first asset, executing a second technology agent configured to: analyze a second type of software stored in memory of the first asset, the analysis comprising: 

identifying nodes within a particular portion of software of the second type, for each node, assigning an ID, 




recording a hierarchy of the nodes within the software using the node IDs, performing a static analysis of the particular portion of software of the second type to identify any dependencies between that particular portion of software and other portions of software, 

and communicating the hierarchy and the dependencies to the synthesis agent; and on the first asset, executing a third technology agent configured to: analyze a particular type of software executing on the first asset, the analysis comprising: performing a dynamic analysis of a particular portion of software of the particular type executing on the first asset to identify any dependencies between that particular portion of software and other portions of software, and communicating the identified dependencies to the synthesis agent.
1. A computer-implemented method for analyzing software dependencies, comprising: on a first asset, executing a first technology agent configured to: 
analyze a first type of software stored in memory of the first asset, the analysis comprising: identifying nodes within a particular portion of software of the first type, 

for each node, assigning an ID 
based on a hash of content related to the node, 

recording a hierarchy of the nodes within the software using the node IDs, performing a static analysis of the particular portion of software of the first type to identify any dependencies between that particular portion of software and other portions of software, 

and communicating the hierarchy and the dependencies to a synthesis agent; on the first asset, executing a second technology agent configured to: analyze a second type of software stored in memory of the first asset, the analysis comprising: 

identifying nodes within a particular portion of software of the second type, for each node, assigning an ID 

based on a hash of content related to the node, 

recording a hierarchy of the nodes within the software using the node IDs, performing a static analysis of the particular portion of software of the second type to identify any dependencies between that particular portion of software and other portions of software, 

and communicating the hierarchy and the dependencies to the synthesis agent and on the first asset, executing a third technology agent configured to: analyze a particular type of software executing on the first asset, the analysis comprising: performing a dynamic analysis of a particular portion of software of the particular type executing on the first asset to identify any dependencies between that particular portion of software and other portions of software, and communicating the identified dependencies to the synthesis agent.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hale (US 20170090889), in view of Berg (US 20180336020), further in view of Sharma (US 20180131558 A1) and Azuma (US 20210232392 A1).
Note: Hale, Berg, Sharma were cited in IDS.

Regarding Claim 34, Hale (US 20170090889) teaches
A computer-implemented method for analyzing software dependencies, comprising: 
on a first asset, executing a first technology agent configured to: analyze a particular portion of software stored in memory of the first asset, the analysis comprising: identifying nodes within the particular portion of software (Paragraph 0099, The system obtains hierarchical relationships between software elements in the snapshot of the code base (330). The system can represent a hierarchical relationship with a pair of software element IDs), 
performing a static analysis of the particular portion of software to identify any dependencies between that particular portion of software and other portions of software (Fig. 2, the static analysis system 202; Paragraph 0099, The system obtains hierarchical relationships between software elements in the snapshot of the code base (330); Paragraph 0102, The system processes the dependency relationships and the hierarchical relationships to generate data representing an aggregated dependency graph (340)), 
and communicating the hierarchy and the dependencies to a synthesis agent (Paragraph 0090, The dependency aggregator 220 provides the aggregated dependencies 255 to a link analyzer 260); 

Hale did not specifically teach
for each node, assigning an ID, recording a hierarchy of the nodes within the software using the node IDs
and on the first asset, executing a second technology agent configured to: analyze software executing on the first asset
the analysis comprising: performing a dynamic analysis of a particular portion of software executing on the first asset to identify any dependencies between that particular portion of software and other portions of software and communicating the identified dependencies to the synthesis agent.

However, Berg (US 20180336020) teaches
and on the first asset, executing a second technology agent configured to: analyze software executing on the first asset (Fig. 3, Parser 2; Paragraph 0135, parser 332 may be configured, using techniques known in the art, to generate a parse tree 334 appropriate for the language in which program 330 is written. Likewise, parser 352 may be configured to generate a parse tree 354 appropriate for the language in which program 350 is written) Examiner Comments: Each of Parsers 312, 332, and 352 are interpreted to the claimed technology agent; Parser 332 is interpreted to the claimed second technology agent.

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Hale’s teaching to Berg’s in order to operate  a dependency analyzer configured for use with a data processing system by providing a back end for receiving language independent data structures from set of front end modules and outputting dependency information for data processing system (Berg [Summary]).

Hale and Berg did not specifically teach
for each node, assigning an ID, recording a hierarchy of the nodes within the software using the node IDs
the analysis comprising: performing a dynamic analysis of a particular portion of software executing on the first asset to identify any dependencies between that particular portion of software and other portions of software and communicating the identified dependencies to the synthesis agent.

However, Sharma (US 20180131558 A1) teaches
for each node, assigning an ID, recording a hierarchy of the nodes within the software using the node IDs (Paragraph 0036, the processor 320 may be configured to include one or more node identifier algorithms to uniquely identify each node at any level in the hierarchy of the inter-dependent IT assets. In an example embodiment, such algorithms may be available in the form of hash code stored in a database (such as the database 350). The node identifier algorithms may be used to find the dependent and impacted business assets of the enterprise automatically).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Hale and Berg’s teaching to Sharma’s in order to perform architecture analysis on information technology assets of enterprise, by determining dependency map of set of information technology assets based on inter-dependency of information technology assets (Sharma [Summary]).

Hale, Berg and Sharma did not specifically teach
the analysis comprising: performing a dynamic analysis of a particular portion of software executing on the first asset to identify any dependencies between that particular portion of software and other portions of software and communicating the identified dependencies to the synthesis agent.

However, Azuma (US 20210232392 A1) teaches
the analysis comprising: performing a dynamic analysis of a particular portion of software executing on the first asset to identify any dependencies between that particular portion of software and other portions of software (Para 0108, the operation log 22 generated in step S122 is stored in the dynamic analysis result database 10 (S123). The dynamic dependency analyzing unit 11 analyzes dynamic dependency between software components, from information such as the operation log 22 stored in the dynamic analysis result database 10 (S124)), 
and communicating the identified dependencies to the synthesis agent (Para 0113, step S124 of analyzing the dynamic dependency is finished, and the process proceeds to step S125 shown in FIG. 5).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Hale, Berg and Sharma’s teaching to Azuma’s in order to analyze dependency relations between software components by performing analysis on dependency relations between objects on basis of analysis results of analysis units (Azuma [Summary]).

Claim(s) 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hale (US 20170090889), in view of Berg (US 20180336020), Sharma (US 20180131558 A1) and Azuma (US 20210232392 A1), further in view of McCorkendale (US8726392).
Note: McCorkendale was cited in IDS.

Regarding Claim 35, Hale, Berg, Sharm and Azuma teach
The method of claim 34..

Hale, Berg, Sharm and Azuma did not teach
wherein the analysis performed by the second technology agent is based at least in part on any dependencies identified by the first technology agent.

However, McCorkendale (US8726392) teaches 
wherein the analysis performed by the second technology agent is based at least in part on any dependencies identified by the first technology agent (Claim 1, using a result of the static analysis to tune a dynamic analysis by instrumenting the executable code to track access to the one or more objects identified during the static analysis).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Hale, Berg, Sharm and Azuma’s teaching to McCorkendale’s in order to determine whether the executable code leaks sensitive data by a computing system by combining static and dynamic code analysis of an executable code to analyze the executable code (McCorkendale [Summary]).

Notice of References Cited
	Punathil (US 20200401386 A1) discloses an automated method extracts the topology of a software application, identifies static and runtime internal code flow, data flow, dependencies, accessibility, reachability, and resource consumption characteristics of the application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR SOLTANZADEH whose telephone number is (571)272-3451. The examiner can normally be reached M-F, 9am - 5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on (571) 272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMIR SOLTANZADEH/Examiner, Art Unit 2191                                                                                                                                                                                                        /WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191